Exhibit 10.23

 

FIRST AMENDMENT
GENERAL MOLY, INC.
2006 EQUITY INCENTIVE PLAN

 

GENERAL MOLY, INC., a Delaware corporation (the “Company”) adopted the General
Moly, Inc. 2006 Equity Incentive Plan.  This First Amendment to the Plan is made
effective as of January 1, 2009 (the “Effective Date”).

 

RECITALS

 

A.                                   Section 13 of the Plan permits the Company
to amend the Plan from time to time.

 

B.                                     Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”) requires a nonqualified deferred compensation
plan to meet specified design and operational requirements.  Certain awards
granted under the Plan may provide for nonqualified deferred compensation within
the meaning of Section 409A of the Code.

 

C.                                     The Company hereby amends the Plan for
the purpose of compliance with Section 409A of the Code and the final Treasury
Regulations thereunder (“Section 409A”).

 

AMENDMENT

 

1.                                       A new Section 16, SECTION 409A, is
hereby added to the Plan to read as follows:

 

16.                                 SECTION 409A.

 

(a)                                  Time and Form of Payment.  Notwithstanding
anything contained in this Plan or in a Stock Award Agreement to the contrary,
the time and form of payment of a Stock Award that is subject to the limitations
imposed by Section 409A of the Code, shall be set forth in the applicable Stock
Award Agreement on or before the time at which the Participant obtains a legally
binding right to the Stock Award (or such other time permitted under
Section 409A of the Code) and such time and form of payment shall comply with
the requirements of Section 409A of the Code.

 

(b)                                 Delay in Payment.  Notwithstanding anything
contained in this Plan or a Stock Award Agreement to the contrary, if the
Participant is deemed by the Company at the time of the Participant’s
“separation from service” with the Company to be a “specified employee” as
determined under Section 409A of the Code, any “nonqualified deferred
compensation” to which the Participant is entitled in connection with such
separation from service after taking into account all applicable exceptions from
Section 409A, shall not be paid or commence payment until the date that is the
first business day following the six month period after the Participant’s
separation from service (or if earlier, the Participant’s death).  Such delay in
payment shall only be effected with respect to each separate payment to the
extent required to avoid adverse tax treatment to the Participant under
Section 409A of the Code.  Any compensation which would have otherwise been paid
during the delay period (whether in a lump sum or in installments) in

 

--------------------------------------------------------------------------------


 

the absence of this Section 16(a) shall be paid to the Participant (or his or
her beneficiary or estate) in a lump sum payment on the first business day
following the expiration of the delay period.

 

(c)                                  Key Definitions.  For purposes of this
Plan, the term “termination of employment” shall mean “separation from service”
and the terms “separation from service,” “specified employee” and “nonqualified
deferred compensation” shall have the meanings ascribed to the terms pursuant to
Section 409A and other applicable guidance.

 

(d)                                 Amendments.  Notwithstanding anything in the
Plan to the contrary, the Plan and Stock Awards granted under the Plan are
intended to be eligible for certain regulatory exceptions to the limitations of,
or to comply with, the requirements of Section 409A of the Code.  The Committee,
in the exercise of its sole discretion and without the consent of the
Participant, may amend or modify the terms of a Stock Award in any manner and
delay the payment of any amounts payable pursuant to a Stock Award to the
minimum extent necessary to reasonably comply with the requirements of
Section 409A of the Code, provided that the Company shall not be required to
assume any increased economic burden.  No action taken by the Committee with
respect to the requirements of Section 409A of the Code shall be deemed to
adversely affect a Participant’s rights with respect to a Stock Award or to
require the consent of such Participant.  The Committee reserves the right to
make additional changes to the Plan and Stock Awards from time to time to the
extent it deems necessary with respect to Section 409A of the Code.

 

This First Amendment has been executed on the date set forth below, to be
effective as of January 1, 2009.

 

 

GENERAL MOLY, INC.

 

The Company

 

 

 

 

 

By:

/s/ Bruce D. Hansen

 

 

Bruce D. Hansen

 

 

Chief Executive Officer

 

 

 

 

Date:

/s/ December 16, 2008

 

2

--------------------------------------------------------------------------------